internal_revenue_service index no number release date cc dom p si - plr-36099-95 date c d1 d2 year trust agreement dear this responds to your letter dated date and prior correspondence written on behalf of the requesting rulings under sec_61 sec_451 and sec_677 of the internal_revenue_code the information submitted states that the is a federally recognized indian_tribe organized and operating under a constitution approved by the secretary of the interior pursuant to the indian reorganization act of u s c the is an indian_tribal_government within the meaning of sec_7701 of the code the information further states that the conducts gaming pursuant to its self-determination powers and pursuant to federal common_law and the indian gaming regulatory act u s c sec_2701 et seq igra enacted by congress in the tribal council of the enacted the which governs the allocation of the available net_revenues from gaming the submitted the to the bureau of indian affairs bia area director for the c area for review and approval under bia guidelines on d1 the bia approved the as required by igra and on d2 the bia approved amendments to the the provides for current per capita benefits to be paid to qualified tribal members and provides for deferred per capita benefits to be paid in the future to qualified tribal members pursuant to the authority granted by the the tribal council established two deferred_benefit plans plans a and b the plans for adult members meeting certain eligibility criteria under plan a a member shall be eligible for deferred per capita benefits if the member has available from earnings or other sources income of at least dollar_figure for the benefit year in question and the tribal council or its designee determine that it is appropriate and in the member's long term best interests to receive deferred benefits in lieu of current benefits so that there is a source of funds available to the member or his or her heirs when the member reaches old age becomes disabled or dies a member wishing to participate in plan a for a benefit year must at the time of filing his or her application_for deferred benefits elect payment in accordance with any of the following schedules a i a lump sum or ii ten annual installments beginning within days after the date that the member becomes permanently_and_totally_disabled b i a lump sum or ii ten annual installments beginning within days after the date that the member reaches the age of or c a lump sum within days after the death of the member under plan b a member shall be eligible to participate in plan b for a benefit year if the member validly elects to receive deferred benefits a member wishing to participate in plan b for a benefit year shall at the time of filing his or her application_for deferred benefits elect payment in accordance with any one of the following schedules a i a lump sum or ii ten annual installments beginning on december in the year ten years after the benefit year b i a lump sum or ii ten annual installments beginning on december in the year fifteen years after the benefit year or c a lump sum within days after the death of the member in order to qualify for deferred per capita benefits for any benefit year the member must timely file an application_for deferred benefits for the year containing information required by the tribal council an application once filed is irrevocable and binding subject_to the eligibility determination required to be made by the tribal council or its designee under plan a the member must make his or her payment election also irrevocable and binding as part of the application_for benefits a new application_for deferred benefits is required for each benefit year applications for deferred benefits must be filed before in the year preceding the benefit year before the net_revenues comprising the benefits are earned by the the tribal council in its sole discretion may make distributions under the plans in advance of the date s elected by the participant only in the event of an unforeseeable_emergency for this purpose unforeseeable_emergency shall mean only severe financial hardship to the participant resulting from a sudden and unexpected illness or accident of the participant or of a dependent of the participant with dependent defined in sec_152 of the internal_revenue_code_of_1986 as amended or any successor provision loss of the participant’s property due to casualty or other similar extraordinary and unforeseeable circumstances arising as a result of events beyond the control of the participant the circumstances that will constitute an unforeseeable_emergency will depend upon the facts of each case but in any case payment may not be made to the extent that such hardship is or may be relieved a through reimbursement or compensation by insurance or otherwise b by liquidation of the participant’s assets to the extent the liquidation of such assets would not itself cause severe financial hardship or c by cessation of deferrals in future years under the plans examples of what are not considered to be unforeseeable emergencies include the need to send a participant’s child to college or the desire to purchase a home withdrawals of amounts because of an unforeseeable_emergency must only be permitted to the extent reasonably needed to satisfy the emergency need if a participant dies before all or any deferred benefits have been paid to the participant in accordance with the payment schedule elected by the participant such unpaid benefits shall be paid in a lump sum to the participant’s estate however if a member who has applied for deferred benefits dies before of the benefit year the member shall not be entitled to any benefits for that year pursuant to authority granted under the the tribal council created one or more trusts as a vehicle for segregation and investment of funds from which benefits may be paid to participants in the plans plan trusts a bookkeeping account shall be established by the for each participant in the plans to which will be credited any per capita benefits set_aside for future payment to the participant under the plans along with an adjustment made at least quarterly equal to the return positive or negative experienced by the benchmark investment or investments selected by the participant from among the group of benchmark investments that will be identified by the and from which will be subtracted any distributions to the participant deferred per capita benefits may be paid directly by the or from the plan trusts the participants in the plans shall not have any secured or preferred interest by way of a_trust escrow lien or otherwise in any specific asset of the for payment of unpaid benefits under the plans however participants will have an enforceable contract right against the for payment of benefits it is represented that although the per capita benefits paid pursuant to the plans are not being paid to the participants as compensation the plan trusts nevertheless conform substantially to the terms of the model trust described in revproc_92_64 1992_2_cb_422 for use in executive compensation arrangements benefits for each participant in plans a and b have been contributed to the plan trusts by the on for each benefit year beginning in year sec_61 of the code defines gross_income as income from whatever source derived sec_451 of the code and sec_1_451-1 of the income_tax regulations provide that an item_of_gross_income is includible in gross_income for the taxable_year in which actually or constructively received by a taxpayer using the cash_receipts_and_disbursements_method of accounting under sec_1_451-2 of the regulations income is constructively received in the taxable_year during which it is credited to the taxpayer’s account set apart or otherwise made available so that the taxpayer may draw on it at any time however income is not constructively received if the taxpayer’s control of its receipt is subject_to substantial limitations or restrictions revrul_60_31 1960_1_cb_174 modified by revrul_64_ 1964_2_cb_121 and by revrul_70_435 1970_2_cb_100 considers the application of the constructive_receipt_doctrine to various situations involving deferred_compensation and holds that a mere promise to pay not represented by notes or secured in any way does not constitute receipt of income under the cash_method_of_accounting in situation of revrul_60_31 royalties deferred by an election made before the royalties were earned are held includible in gross_income when actually received revrul_69_650 1969_2_cb_106 holds that where an employee elected by december to defer a portion of salary to be earned in the following year the salary so deferred is not includible in gross_income for the year earned but for the year in which actually received or made available in the present case the adult member who elects deferred benefits will not actually receive any cash or property under a plan until the amounts are in fact paid to the member under the payment schedule selected the member will not constructively receive any income because the member is not able to draw upon any amounts placed in trust the member must irrevocably elect deferred payment of benefits under each plan prior to the time the funds used to pay the per capita benefits are earned in addition the member holds a mere contractual obligation from the to pay deferred benefits and the member does not have a security_interest in any assets of the or any plan trust used to fund benefits separate from the concept of constructive receipt is the economic_benefit_doctrine if the economic_benefit_doctrine applies income is taxable under sec_61 of the code even though it is not actually or constructively received in cash form under the economic_benefit_doctrine a taxpayer must include in gross_income any economic or financial benefit derived from the absolute right to income in the form of a fund which has been irrevocably set_aside for him in trust and is beyond the reach of the payor’s creditors see 16_tc_244 aff’d per curiam 194_f2d_541 6th cir the doctrine has been applied to deferred payment arrangements in both employment and non-employment contexts in non-employment situations economic benefit results when prizes and winnings have been put in escrow or paid to another party see 67_tc_814 aff’d ustc para 2d cir 64_tc_245 rev 1962_1_cb_68 and revrul_67_203 1967_1_cb_105 the doctrine also applies where a personal injury award is put into trust for a minor revrul_83_25 1983_1_cb_116 sec_1 of the trust agreement provides that any funds placed in a plan trust will be subject_to the claims of the general creditors under federal state or local law in the event of the insolvency therefore the adult members will not have received an economic benefit requiring inclusion of amounts in income upon the funding of a plan trust or as income is earned on amounts in the trust sec_671 of the code provides that where a grantor shall be treated as the owner of any portion of a_trust under subpart e part i subchapter_j chapter of the code there shall be included in computing the taxable_income and credits of the grantor those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against tax of an individual sec_677 of the code provides that the grantor shall be treated as the owner of any portion of a_trust whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be held or accumulated for future distribution to the grantor sec_1_677_a_-1 of the regulations provides that under sec_677 of the code a grantor is in general treated as the owner of a portion of a_trust whose income is or in the discretion of the grantor or a nonadverse_party or both may be applied in discharge of a legal_obligation of the grantor provided that the provisions of the trust agreement requiring the use of trust assets to satisfy claims of general creditors of the in the event of its insolvency are enforceable by its creditors under federal state or tribal law and based on the information submitted and representations made we conclude neither the creation of the plans nor the contributions of per capita benefits to the plan trusts nor the accumulation of income in the plan trusts will result in taxable_income for the participants in the plans using the cash_method_of_accounting because the principal and income of the plan trusts may be applied in discharge of legal obligations of the the shall be treated as the owner of the plan trusts under sec_677 of the code the which is not subject_to federal_income_tax shall not be subject_to federal_income_tax on the income of the plan trusts revrul_94_16 1994_1_cb_19 revrul_67_284 1967_2_cb_55 all benefits payable pursuant to the plans will be includible in the gross_income of the participants in the plans in the taxable_year or years in which the benefits are actually distributed or otherwise made available pursuant to the terms of the plans except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter will be sent to the sincerely yours j thomas hines senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
